Title: To Thomas Jefferson from Nathaniel Cutting, 9 August 1790
From: Cutting, Nathaniel
To: Jefferson, Thomas



Sir
St. Marc, Isle of St. Domingue 9th. Augt. 1790.

After what I took the liberty to write you from hence under the 4th. Current, with a hasty Postscript of the 6th., I presume it will be agreable to you to know that a temporary suspension of all altercation between the General Assembly of this Colony and M. Le Comte de Peinier has taken place by mean of as unexpected and I think as extraordinary an occurrence as is recorded in the History of mankind. It is no other than that the General Assembly, with its archives, has embark’d aboard the Leopard, surnam’d Le Sauveur des Français, and has actually sail’d for France!
In my Letter abovemention’d I acquainted you that this Step had been proposed by several members of the assembly so early as the 1st. Current; but the voices of the Commons of St. Marc and many other Parishes, were then against it. However, when it  was found that M. de Vincent had actually arriv’d at Gonaive at the Head of eight hundred men or upwards, including Cavalry and Artillery, with the intention of cooperating with the Governor General to disperse the Assembly;—When certain intelligence arriv’d that a Reinforcement of one thousand men were ready to come to his assistance in case of necessity, and that Le Comte de Peinier could muster at least one thousand men on the opposite side St. Marc;—When it was known that Comte de Peinier had sent a Corvette to the Commandant at Martinique requesting him to send down all his Majesty’s Forces that could possibly be spared—the Assembly wisely consider’d that though its friends might eagerly press to defend it, and might far out-number their opponents, yet they were but badly appointed, neither had they military stores or Provisions to sustain any considerable contest:—But another consideration weigh’d more with the General Assembly than every thing else; viz. That whichever Party might prove victorious in the deathful Conflict, the invaluable Blood of many worthy Citizens must stain the Soil. To avoid bringing things to this extremity, which would be the inevitable consequence of its continuing embodied at St. Marc;—at the same time to avoid exposing its members to personal insult and danger by dispersing, and being unwilling thereby to gratify the arbitrary views and implacable enmity of a sett of imperious aristocrattes;—likewise to prove the rectitude of its intentions;—being conscious that its transactions would bear the strictest investigation, and confident of meeting the approbation of that Supreme authority which must judge between it and its adversaries in the last resort,—The General Assembly on the Evening of the 6th. Current came to the Resolution of departing immediately for France in the Leopard.—This Resolution was no sooner past by a large majority than a great number of the members sent their Baggage aboard. The President, Vice President and above thirty members slept aboard that night, being apprehensive that some treachery would be practiced against them if they remain’d at their usual Lodgings. The next day a Seance was held at the usual place;—About 4 P.M., The Vice President in the Chair, The Assembly took Public leave of the municipalitie of St. Marc, and directly after was escorted down to the Water-side by the different Patriotic Corps under arms, Drums beating and Colours display’d. It was really a solemn and an affecting sight! This step of the assembly ought to convince its most inveterate Enemies of the rectitude of its intentions. It  eagerly seeks to make a personal appeal to that supreme authority which only has a right to take cognizance of, and to controul its transactions. Among the Members of their Assembly there are some men of first-rate abilities, and of Capital Fortunes, some also who have resided twenty to thirty years in this Colony, and who thought never to have quitted it. What an immense sacrifice they make in departing thus at a moment’s warning, in forsaking ease and affluence to brave the inconveniences and dangers attending a passage across the Boisterous Ocean, merely from the patriotic motive of securing to the Inhabitants of this Colony and their Posterity the blessings of a liberal constitution, calculated to promote the happiness of all who dwell beneath its salutary influence! Whatever may be the consequence of this manly though excentric manoeuvre, each Individual of the Assembly who is gone to present himself before his Sovereign will enjoy the supreme satisfaction of reflecting that by thus “patiently persevereing in the ways of well-doing,” that is to say, by obeying the dictates of Eternal Reason, he insures to himself “honor, Glory and Immortality”!
A very small number of members of the General Assembly remain behind, and are dispersing to their respective Parishes.
On Sunday Evening about 8 o’Clock the Leopard weigh’d and stood to Sea. Those Inhabitants of different Parishes who voluntarily came hither to support the Assembly have quietly retired to their different places of abode, and the Town of St. Marc is now as tranquil as if the voice of Politics or War had never been heard within its Boundaries.
These extraordinary occurrences have unexpectedly detain’d me here till the present moment. The Captain with whom I take passage for Havre has just given me notice that he will take his departure to morrow.-I have the honor to be, with the greatest Respect, Sir, Your most obedt. & very huml. Servt.,

Nat Cutting

